Exhibit 10.08

2007 INVESTMENT ELECTION FORM

VALERO ENERGY CORPORATION

DEFERRED COMPENSATION PLAN

Direction of Investments

The undersigned Participant hereby directs that the measurement of the
Participant’s account be determined as if it were invested in the fund options
as indicated below.

DEFERRALS OF SALARY AND/OR BONUSES BEGINNING 1/1/2007

WILL BE TREATED AS IF INVESTED AS INDICATED BELOW.

Enter your investment elections: 5% minimum/increments of 5%.

The total of the percentages must equal 100%.

You may invest in any one or more (including all) of the fund options.

 

            % Dreyfus Appreciation (DGAGX)

              % Columbia Income Z (SRINX)

            % Fidelity Intermediate Gov’t (FSTGX)

              % Vanguard Asset Allocation (VAAPX)

            % Janus Worldwide (JAWWX)

              % Vanguard Index Extended Market (VEXMX)

            % Oakmark (OAKMX)

              % Vanguard Index 500 (VFINX)

            % T. Rowe Price Mid-Cap Growth (RPMGX)

              % Vanguard Growth and Income (VQNPX)               % American
Beacon Money Market Select Fund                   (ASRXX)

I understand that the elections I have chosen on this form shall remain in
effect until I make a directive to change.

 

 

   

 

Participant’s Signature     Date

 

   

 

Participant’s Name     Participant’s Employee ID Number